DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim Objections
Claim 1 is objected to because of the following informalities: line 2 - examiner suggests amending ‘comprising,’ to --comprising:--.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  line 2 - examiner suggests amending 'is dissimilar' to --has dissimilar--.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  line 3 - examiner suggests amending ‘each carriage’ to --each axial carriage--.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  line 1 - examiner suggests amending ‘carriage is dissimilar mesh density’ to --carriages have dissimilar mesh densities--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 7 and 8 recite the limitation "its outer axial carriage" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, examiner will read 'outer axial carriage' as the 'axial mesh carriage' of claim 1.
Allowable Subject Matter
Claims 7 and 8* are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. *these claims have a pending 35 USC 112, 2nd paragraph rejection above that needs to be resolved before allowance of the claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose, teach, or suggest wherein the inner coaxial mesh carriage/carriages has a dissimilar material/or mesh density to its outer axial carriage.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sepetka et al. (US Pub. No. 2006/0116713 A1).
Regarding claim 1, Sepetka et al. disclose an occlusion device (Fig. 4) for implantation into a body lumen or aneurysm comprising a continuous compressible mesh structure (Fig. 4) comprising axial mesh carriages 14 (Fig. 4) configured end to end, wherein each end of each carriage 14 is a pinch point in the continuous mesh structure wherein a radiopaque marker 16 (Fig. 4; paragraph [0245]) encircles at least one pinch point, and wherein each carriage 14 has a uniform width (x) and length (y) (EXAMINER NOTE: the way this limitation is written reads as if each separate carriage has its own width and length, not that all of the carriages have a uniform width and length; since the limitation reads this way, Sepetka et al.’s carriages each have their own uniform width and length and, therefore, read on the claim; However, if the claim language reads as all of the carriages having a uniform width and length, Sepetka et al. would also read on the claim per at least Fig. 4’s showing).
Regarding claim 4, Sepetka et al. further disclose wherein the number of axial carriages is equal to (n) and (n) is selected from the group consisting of two axial carriages, three axial carriages, four axial carriages, and five axial carriages (Figures 14 & 15 show the use of four axial carriages 122).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Marchand et al. (US Pub. No. 2011/0152993 A1) in view of Rychnovsky et al. (US Pub. No. 2004/0093044 A1).
Regarding claim 1, Marchand et al. disclose an occlusion device 310, 336 (Figs. 51, 52C) for implantation into a body lumen or aneurysm comprising, a continuous compressible mesh structure comprising axial mesh carriages configured end to end 310, 336 (Figs. 51, 52C), wherein each end of each carriage is a pinch point in the continuous mesh structure, and wherein each carriage has a uniform width (x) and length (y) (EXAMINER NOTE: the way this limitation is written reads as if each separate carriage has its own width and length, not that all of the carriages have a uniform width and length; since the limitation reads this way, Marchand et al.’s carriages each have their own uniform width and length and, therefore, read on the claim).  Marchand et al. fail to further disclose wherein a radiopaque marker encircles at least one pinch point.
However, Rychnovsky et al. teach the use of radiopaque marker bands on either end of a vascular device (paragraph [0078]) in order to ensure proper positioning of the 
Regarding claim 4, Marchand et al. further disclose wherein the number of axial carriages is equal to (n) and (n) is selected from the group consisting of two axial carriages, three axial carriages, four axial carriages, and five axial carriages 336 (shown in Fig. 52C).
Regarding claim 5, Marchand et al. further disclose wherein at least one axial carriage comprises an inner coaxial mesh carriage or inner coaxial mesh carriages 322, 324 (seen best in Fig. 51A; paragraphs [0238]-[0240]).
Regarding claim 6, Marchand et al. further disclose wherein the inner coaxial mesh carriages are two inner coaxial mesh carriages, or three inner coaxial mesh carriages 322, 324 (seen best in Fig. 51A).
Regarding claim 9, Marchand et al. further disclose wherein the continuous mesh structure of the occlusion device 310, 336 (Figs. 51, 52C) expands in a deployed shape and fills the body lumen or aneurysm (Figs. 51, 52C).  Marchand et al. fail to explicitly disclose whereby the deployed shape compresses its axial length (x) of each carriage to about 5% to about 50% of its axial length in free air.  It is clear that the axial length of each carriage is compressed from its delivery state, however, it is not explicitly .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sepetka et al. (US Pub. No. 2006/0116713 A1).
Regarding claim 9, Sepetka et al. further disclose wherein the continuous mesh structure of the occlusion device (Fig. 4) expands in a deployed shape and fills the body lumen or aneurysm (paragraph [0246]).  Sepetka et al. fail to explicitly disclose whereby the deployed shape compresses its axial length (x) of each carriage to about 5% to about 50% of its axial length in free air.  It is clear that the axial length of each carriage is compressed from its delivery state, however, it is not explicitly disclosed the extent of this length change.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        February 24, 2022